PER CURIAM.
Larry T. Scott petitions this court for a writ of mandamus, complaining that the circuit court’s order on his postconviction motion failed to address ground one, sub-claim five and ground eight, subclaim four raised in the motion. The circuit court, however, has entered a final order denying postconviction relief which expressly addresses many of petitioner’s claims. The order is a final order. All claims, whether expressly addressed by the circuit court or not, were denied. It is not necessary for the lower tribunal to address every claim or subclaim with particularity in its final order. See, e.g., Bailem v. State, 984 So.2d 604 (Fla. 3d DCA 2008); see also Holley v. State, 859 So.2d 568 (Fla. 5th DCA 2003). Accordingly, the petition for writ of mandamus is denied.
PETITION DENIED.
THOMAS, ROBERTS, and CLARK, JJ., concur.